Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
27, 2006, is by and among Ball Corporation, an Indiana corporation (“Company”),
Ball European Holdings, S.ar.l., a corporation organized under the laws of
Luxembourg (“European Holdco”), the financial institutions signatory hereto in
their capacity as Lenders (as defined below) under the Credit Agreement (as
defined below) and Deutsche Bank AG New York Branch, as administrative agent for
the Lenders (“Administrative Agent”), with Deutsche Bank Securities Inc. and
J.P. Morgan Securities Inc., as Joint Lead Arrangers for the Term D Loans
referenced herein.

 

W I T N E S S E T H :

 

WHEREAS, Company, European Holdco, certain subsidiaries of Company (together
with Company and European Holdco, “Borrowers”), certain financial institutions
(the “Lenders”) and Administrative Agent are parties to that certain Credit
Agreement dated as of October 13, 2005 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided to Borrowers credit facilities and
other financial accommodations; and

 

WHEREAS, Company intends to effect an acquisition (the “U.S. Can Acquisition”)
pursuant to which U.S. Can Corporation (“U.S. Can”), following the Spin-Off (as
defined in the Agreement and Plan of Merger dated February 14, 2006 (the “U.S.
Can Merger Agreement”) by and among Company, a wholly-owned Subsidiary of
Company (“Acquisition Co”), U.S. Can and the securityholders of U.S. Can party
thereto) will be merged with and into Acquisition Co, with U.S. Can surviving
(the “U.S. Can Merger”; U.S. Can and each of its Domestic Subsidiaries that is a
Material Subsidiary after giving effect to the U.S. Can Merger are sometimes
referred to herein individually as a “U.S. Can Credit Party” and collectively,
as the “U.S. Can Credit Parties”); and

 

WHEREAS, Borrowers desire to create a new class of Term Loans to be referred to
as the Term D Loans that are pari passu in all respects to the Term Loans and
having terms and conditions substantially similar to those applicable to the
existing Term Loan Facilities, all pursuant to Section 2.9 of the Credit
Agreement; and

 

WHEREAS, each Person that executes and delivers this Amendment as a Term D
Lender will make Term D Loans to Company on the effective date of the Amendment,
the proceeds of which will be used by Company, together with the net proceeds
from an offering of senior unsecured notes of Company, (i) to reduce existing
Multicurrency Revolving Loans and/or Canadian Revolving Loans under the Credit
Agreement, (ii) to reduce existing indebtedness of U.S. Can and its subsidiaries
in connection with the U.S. Can Acquisition, including funding the Debt Tender
Offer (as defined below) and paying off all existing indebtedness under the
Existing U.S. Can Credit Agreement (as defined below), (iii) to fund the
purchase price in connection with Company’s acquisition of certain North
American plastic bottle container assets owned by Alcan Inc. (the “Alcan
Acquisition”) and (iv) to pay related fees and expenses of Company in connection
with the U.S. Can Acquisition, the Alcan Acquisition and herewith (collectively,
excluding the Alcan Acquisition, the “First Amendment Transaction”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein and the
Lenders and Administrative Agent are agreeable to the same, subject to the terms
and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


1.     DEFINED TERMS.  TERMS CAPITALIZED HEREIN AND NOT OTHERWISE DEFINED HEREIN
ARE USED WITH THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT AGREEMENT.


 


2.     AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS, AS OF THE FIRST
AMENDMENT EFFECTIVE DATE, HEREBY AMENDED AS FOLLOWS:


 


(A)   TERM D LOAN MECHANICS.


 


(1)           SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING NEW DEFINITIONS IN ALPHABETICAL ORDER THEREIN:


 

“First Amendment” means the First Amendment to Credit Agreement dated as of
March 27, 2006 by and among Company, European Holdco, the Lenders signatory
thereto and Administrative Agent.

 

“First Amendment Effective Date” has the meaning set forth in the First
Amendment.

 

“Scheduled Term D Repayments” means, with respect to the principal payments on
the Term D Loans for each date set forth below, the Dollar amount set forth
opposite thereto, as reduced from time to time pursuant to Sections 4.3 and 4.4:

 

Date

 

Scheduled Term D
Repayment

 

 

 

 

 

March 31, 2006

 

$

0

 

June 30, 2006

 

$

0

 

September 30, 2006

 

$

0

 

December 31, 2006

 

$

0

 

March 31, 2007

 

$

0

 

June 30, 2007

 

$

0

 

September 30, 2007

 

$

0

 

December 31, 2007

 

$

12,500,000

 

March 31, 2008

 

$

12,500,000

 

June 30, 2008

 

$

12,500,000

 

September 30, 2008

 

$

12,500,000

 

December 31, 2008

 

$

12,500,000

 

March 31, 2009

 

$

12,500,000

 

June 30, 2009

 

$

12,500,000

 

September 30, 2009

 

$

12,500,000

 

 

2

--------------------------------------------------------------------------------


 

Date

 

Scheduled Term D
Repayment

 

 

 

 

 

 

March 31, 2010

 

$

25,000,000

 

June 30, 2010

 

$

25,000,000

 

September 30, 2010

 

$

25,000,000

 

December 31, 2010

 

$

75,000,000

 

March 31, 2011

 

$

75,000,000

 

June 30, 2011

 

$

75,000,000

 

Term D Loan Maturity Date

 

$

75,000,000

 

 

“Term D Commitment” means, with respect to any Term D Lender, the principal
amount set forth opposite such Lender’s name on Schedule 1.1(a) hereto or in any
Assignment and Assumption Agreement under the caption “Amount of Term D
Commitment”, as such commitment may be adjusted from time to time pursuant to
this Agreement, and “Term D Commitments” means such commitments collectively,
which commitments equal $500,000,000 in the aggregate as of the First Amendment
Effective Date.

 

“Term D Lender” means any Lender which has a Term D Commitment or is owed a Term
D Loan (or a portion thereof).

 

“Term D Loan” and “Term D Loans” have the meanings assigned to those terms in
Section 2.1(d).

 

“Term D Loan Maturity Date” means October 13, 2011.

 

“Term D Note” and “Term D Notes” have the meanings assigned to those terms in
Section 2.2(a).

 


(2)           SECTION 1.1 OF THE CREDIT AGREEMENT IS FURTHER AMENDED BY AMENDING
AND RESTATING EACH OF THE FOLLOWING DEFINITIONS TO READ AS FOLLOWS:


 

“Applicable Base Rate Margin” means at any date, with respect to Multicurrency
Revolving Loans and Term D Loans, the applicable percentage set forth in the
following table under the column Applicable Base Rate Margin for Multicurrency
Revolving Loans and Term D Loans opposite the Rating Level as of such date:

 

Rating Level

 

Applicable Base Rate Margin for Multicurrency Revolving Loans and Term D Loans

 

Level I

 

 

0

%

Level II

 

 

0

%

Level III

 

 

0.125

%

Level IV

 

 

0.375

%

 

3

--------------------------------------------------------------------------------


 

“Applicable Eurocurrency Margin” means at any date, with respect to
Multicurrency Revolving Loans, Term A Loans, Term B Loans and Term D Loans, the
applicable percentage set forth in the following table under the column
Applicable Eurocurrency Margin for Multicurrency Revolving Loans, Term A Loans,
Term B Loans and Term D Loans opposite the Rating Level on such date:

 

Rating Level

 

Applicable Eurocurrency Margin for
Multicurrency Revolving Loans, Term A
Loans, Term B Loans and Term D Loans

 

Level I

 

 

0.75

%

Level II

 

 

0.875

%

Level III

 

 

1.125

%

Level IV

 

 

1.375

%

 

“Lender” and “Lenders” have the meanings assigned to those terms in the
introduction to this Agreement and shall include any Person that becomes a
“Lender” as contemplated by the First Amendment or Section 12 and any Person
that becomes a Lender in connection with the incurrence of an Additional
Facility pursuant to Section 2.9.

 


(3)           A NEW SECTION 2.1(D) IS HEREBY ADDED TO THE CREDIT AGREEMENT TO
READ AS FOLLOWS:

 

(d)           Dollar Term Loans.

 

TERM D LOANS.  EACH TERM D LENDER, SEVERALLY AND FOR ITSELF ALONE, HEREBY
AGREES, ON THE TERMS AND SUBJECT TO THE CONDITIONS HEREINAFTER SET FORTH AND
THOSE SET FORTH IN THE FIRST AMENDMENT AND IN RELIANCE UPON THE REPRESENTATIONS
AND WARRANTIES SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS, TO MAKE A LOAN
(EACH SUCH LOAN, A “TERM D LOAN” AND COLLECTIVELY, THE “TERM D LOANS”) TO
COMPANY ON THE FIRST AMENDMENT EFFECTIVE DATE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE TERM D COMMITMENT OF SUCH TERM D LENDER.  THE TERM D LOANS (I)
SHALL BE INCURRED BY COMPANY PURSUANT TO A SINGLE DRAWING, WHICH SHALL BE ON THE
FIRST AMENDMENT EFFECTIVE DATE, (II) SHALL BE DENOMINATED IN DOLLARS AND (III)
SHALL BE MADE AS EUROCURRENCY LOANS WITH AN INITIAL INTEREST PERIOD OF ONE MONTH
AND SHALL BE MAINTAINED AS EUROCURRENCY LOANS, PROVIDED THAT EXCEPT AS PERMITTED
BY ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, NO INCURRENCES OF, OR
CONVERSIONS INTO, TERM D LOANS MAINTAINED AS EUROCURRENCY LOANS WITH AN INTEREST
PERIOD IN EXCESS OF ONE MONTH (WITH ALL SUCH INTEREST PERIODS ENDING ON THE SAME
DAY DURING SUCH PERIOD) MAY BE EFFECTED PRIOR TO THE EARLIER OF (1) THE 60TH DAY
AFTER THE FIRST AMENDMENT EFFECTIVE DATE AND (2) THAT DATE UPON WHICH
ADMINISTRATIVE AGENT DETERMINES IN ITS SOLE DISCRETION (AND NOTIFIES COMPANY)
THAT THE PRIMARY SYNDICATION OF THE TERM D LOANS (AND RESULTANT ADDITIONS OF
INSTITUTIONS AS LENDERS PURSUANT TO SECTION 12.8(C)) HAS BEEN COMPLETED.  EACH
TERM D LENDER’S TERM D COMMITMENT SHALL EXPIRE IMMEDIATELY AND WITHOUT FURTHER
ACTION ON THE FIRST AMENDMENT EFFECTIVE DATE IF THE TERM D LOANS ARE NOT MADE ON
THE FIRST AMENDMENT EFFECTIVE DATE.  NO AMOUNT OF A TERM D LOAN

 

4

--------------------------------------------------------------------------------


 

WHICH IS REPAID OR PREPAID BY COMPANY MAY BE REBORROWED HEREUNDER.

 


(4)           SCHEDULE 1.1(A) TO THE CREDIT AGREEMENT IS AMENDED BY ADDING
THERETO THE INFORMATION SET FORTH ON SCHEDULE 1.1(A) ATTACHED TO THE FIRST
AMENDMENT.

 


(5)           SECTION 2.2(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE WORD “AND” AT THE END OF CLAUSE (4) THEREOF AND BY ADDING THE
FOLLOWING NEW CLAUSE (6):

 

AND (6) IF TERM D LOANS, BY A PROMISSORY NOTE (EACH, A “TERM D NOTE” AND,
COLLECTIVELY, THE “TERM D NOTES”) DULY EXECUTED AND DELIVERED BY COMPANY
SUBSTANTIALLY IN THE FORM OF EXHIBIT 2.2(A)(6) HERETO, WITH BLANKS APPROPRIATELY
COMPLETED IN CONFORMITY HEREWITH.

 


(6)           A NEW SECTION 4.4(H) IS HEREBY ADDED TO THE CREDIT AGREEMENT TO
READ AS FOLLOWS:

 

(h)           Scheduled Term D Repayments.  Company shall cause to be paid
Scheduled Term D Repayments on the Term D Loans until the Term D Loans are paid
in full in the amounts and at the times specified in the definition of Scheduled
Term D Repayments to the extent that prepayments have not previously been
applied to such Scheduled Term D Repayments (and such Scheduled Term D
Repayments have not otherwise been reduced) pursuant to the terms hereof.

 


(7)           THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING A NEW EXHIBIT
2.2(A)(6) IN THE FORM OF EXHIBIT 2.2(A)(6) ATTACHED TO THIS FIRST AMENDMENT.

 


(B)   REFRESHMENT OF ACCORDION.  SECTION 2.9 OF THE CREDIT AGREEMENT IS AMENDED
(I) TO PROVIDE THAT THE TERM D LOANS ADVANCED PURSUANT TO THE FIRST AMENDMENT
SHALL NOT REDUCE THE AMOUNT OF ADDITIONAL TERM LOANS OR ADDITIONAL FACILITIES
PERMITTED TO BE INCURRED PURSUANT TO SECTION 2.9 AND (II) ADDING THE WORDS
“EXCLUDING THE TERM C FACILITY” IMMEDIATELY FOLLOWING THE WORDS “TERM LOAN WITH
THE THEN LONGEST WEIGHTED AVERAGE LIFE TO MATURITY”.


 


(C)   EXISTING U.S. CAN LETTERS OF CREDIT.  SECTION 2.10(J) OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING SENTENCES AT THE END OF SUCH
SECTION:


 


THE LETTERS OF CREDIT SET FORTH UNDER THE CAPTION “LETTERS OF CREDIT OUTSTANDING
ON THE FIRST AMENDMENT EFFECTIVE DATE” ON SCHEDULE 2.10(J) ANNEXED TO THE FIRST
AMENDMENT AND MADE A PART HEREOF WERE ISSUED PURSUANT TO THE EXISTING U.S. CAN
CREDIT AGREEMENT (AS DEFINED IN THE FIRST AMENDMENT) AND REMAIN OUTSTANDING AS
OF THE FIRST AMENDMENT EFFECTIVE DATE (THE “OUTSTANDING U.S. CAN LETTERS OF
CREDIT”).  COMPANY, EACH FACING AGENT AND EACH OF THE LENDERS HEREBY AGREE WITH
RESPECT TO THE OUTSTANDING U.S. CAN LETTERS OF CREDIT THAT SUCH OUTSTANDING U.S.
CAN LETTERS OF CREDIT, FOR ALL PURPOSES UNDER THIS AGREEMENT SHALL BE DEEMED TO
BE LETTERS OF CREDIT GOVERNED BY THE TERMS AND CONDITIONS OF THIS AGREEMENT. 
EACH LENDER AGREES TO PARTICIPATE IN EACH OUTSTANDING U.S. CAN LETTER OF CREDIT
ISSUED BY ANY FACING AGENT IN AN AMOUNT EQUAL TO ITS MULTICURRENCY REVOLVER PRO
RATA SHARE OF THE STATED AMOUNT OF SUCH OUTSTANDING U.S. CAN LETTER OF CREDIT.

 

5

--------------------------------------------------------------------------------


 


(D)   EXCESS CASH FLOW CONFORMING GRAMMATICAL CHANGE.  SECTION 4.4(F) OF THE
CREDIT AGREEMENT IS AMENDED BY DELETING THE WORD “AND” IMMEDIATELY FOLLOWING
“3.50:1.00” AND REPLACING IT WITH THE WORD “OR”.


 


(E)   CLARIFICATION OF SECTION 7.1(A).  SECTION 7.1(A) OF THE CREDIT AGREEMENT
IS AMENDED BY INSERTING THE WORDS “FIRST THREE” IMMEDIATELY PRIOR TO THE WORDS
“FISCAL QUARTERS” IN THE SECOND LINE THEREOF.


 


(F)    LEVERAGE RATIO.  SECTION 9.2 OF THE CREDIT AGREEMENT IS AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


9.2          LEVERAGE RATIO.  PERMIT THE LEVERAGE RATIO FOR THE TEST PERIODS
ENDING AFTER MARCH 27, 2006 AND ON OR BEFORE THE LAST DAY OF THE FIRST FISCAL
QUARTER OF THE 2007 FISCAL YEAR (I.E. THE FISCAL QUARTER ENDING ON OR ABOUT
MARCH 31, 2007) TO BE GREATER THAN 4.00 TO 1.00 OR PERMIT THE LEVERAGE RATIO FOR
ANY OTHER TEST PERIOD TO BE GREATER THAN 3.75 TO 1.00.


 


3.     REPRESENTATIONS AND WARRANTIES.  IN ORDER TO INDUCE ADMINISTRATIVE AGENT
AND THE LENDERS TO ENTER INTO THIS AMENDMENT, EACH OF COMPANY AND EUROPEAN
HOLDCO HEREBY REPRESENTS AND WARRANTS TO ADMINISTRATIVE AGENT AND THE LENDERS,
IN EACH CASE AFTER GIVING EFFECT TO THIS AMENDMENT, AS FOLLOWS:


 


(A)   EACH OF COMPANY AND EUROPEAN HOLDCO HAS THE RIGHT, POWER AND CAPACITY AND
HAS BEEN DULY AUTHORIZED AND EMPOWERED BY ALL REQUISITE CORPORATE OR LIMITED
LIABILITY COMPANY AND SHAREHOLDER OR MEMBER ACTION TO ENTER INTO, EXECUTE,
DELIVER AND PERFORM THIS AMENDMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED PURSUANT TO THIS AMENDMENT.


 


(B)   THIS AMENDMENT CONSTITUTES EACH OF COMPANY’S AND EUROPEAN HOLDCO’S, LEGAL,
VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT, EXCEPT AS ENFORCEMENT
THEREOF MAY BE SUBJECT TO THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
AND GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEMENT IS
SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW OR OTHERWISE).


 


(C)   THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS
OF THE FIRST AMENDMENT EFFECTIVE DATE AS THOUGH MADE ON AND AS OF THE FIRST
AMENDMENT EFFECTIVE DATE (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF A SPECIFIED
DATE, IN WHICH EVENT SUCH REPRESENTATION AND WARRANTY IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH SPECIFIED DATE).


 


(D)   EACH OF COMPANY’S AND EUROPEAN HOLDCO’S EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT DO NOT AND WILL NOT VIOLATE ITS ARTICLES OR
CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS, ANY
LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, DECREE OR AWARD APPLICABLE TO IT
OR ANY CONTRACTUAL PROVISION TO WHICH IT IS A PARTY OR TO WHICH IT OR ANY OF ITS
PROPERTY IS SUBJECT.


 


(E)   NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR
FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY
(OTHER THAN THOSE WHICH HAVE BEEN OBTAINED AND ARE IN FORCE AND EFFECT) IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY

 

6

--------------------------------------------------------------------------------


 


AND PERFORMANCE BY COMPANY, EUROPEAN HOLDCO OR ANY OTHER CREDIT PARTY OF THIS
AMENDMENT AND ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED
PURSUANT TO THIS AMENDMENT.


 


(F)    NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS UNDER THE CREDIT
AGREEMENT OR WOULD EXIST IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT.


 


4.     CONDITIONS TO EFFECTIVENESS OF AMENDMENT. THIS AMENDMENT SHALL BECOME
EFFECTIVE ON THE BUSINESS DAY (THE “FIRST AMENDMENT EFFECTIVE DATE”) EACH OF THE
FOLLOWING CONDITIONS PRECEDENT IS SATISFIED:


 


(A)   EXECUTION AND DELIVERY OF AMENDMENT. ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM (A) LENDERS CONSTITUTING (I) THE REQUIRED LENDERS AND
(II) EACH TERM D LENDER AND (B) COMPANY AND EUROPEAN HOLDCO EITHER (I) A
COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN
EVIDENCE SATISFACTORY TO ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AMENDMENT.


 


(B)   EXECUTION AND DELIVERY OF OFFICER’S CERTIFICATE.  ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER OF COMPANY AND
EUROPEAN HOLDCO IN THE FORM OF EXHIBIT 4(B) ATTACHED HERETO.


 


(C)   REAFFIRMATION AGREEMENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A DULY
EXECUTED COPY OF THE REAFFIRMATION AGREEMENT IN THE FORM OF EXHIBIT 4(C)
ATTACHED HERETO.


 


(D)   TERM D NOTES.  COMPANY SHALL HAVE DULY EXECUTED AND DELIVERED TO
ADMINISTRATIVE AGENT, IF REQUESTED, THE TERM D NOTES PAYABLE TO THE ORDER OF
EACH APPLICABLE TERM D LENDER IN THE AMOUNT OF THEIR RESPECTIVE TERM D
COMMITMENTS ALL OF WHICH SHALL BE IN FULL FORCE AND EFFECT;


 


(E)   GUARANTIES AND PLEDGE AGREEMENTS.


 


(1)   SUBSIDIARY GUARANTY SUPPLEMENTS.  EACH U.S. CAN CREDIT PARTY SHALL HAVE
DULY AUTHORIZED, EXECUTED AND DELIVERED AN ADDITION OF NEW GUARANTOR TO
SUBSIDIARY GUARANTY IN THE FORM OF EXHIBIT 4(E)(1)  ATTACHED HERETO,


 


(2)   UNITED STATES PLEDGE AGREEMENT SUPPLEMENTS.  COMPANY SHALL HAVE DELIVERED
AN ACKNOWLEDGEMENT THAT THE CAPITAL STOCK OF ACQUISITION CO IS PLEDGED PURSUANT
TO THE TERMS OF THE UNITED STATES PLEDGE AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT AND EACH U.S. CAN CREDIT PARTY SHALL HAVE
DULY AUTHORIZED, EXECUTED AND DELIVERED AN ADDITION OF NEW PLEDGOR TO UNITED
STATES PLEDGE AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT 4(E)(2) ATTACHED
HERETO (EACH, A “PLEDGE AGREEMENT SUPPLEMENT”),


 


(3)   PERFECTION OF PLEDGE AGREEMENT COLLATERAL.  EACH CREDIT PARTY PARTY TO A
PLEDGE AGREEMENT SUPPLEMENT SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT:

 

7

--------------------------------------------------------------------------------


 

(A)          all the certificated Pledged Securities referred to in such Pledge
Agreement Supplement then owned, if any, by such Credit Party, together with
executed and undated stock powers, in the case of capital stock constituting
Pledged Securities and the Pledge Agreement Supplement and such other documents
shall be in full force and effect,

 

(B)           proper financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law, if any) for
filing under the UCC or other appropriate filing offices of each foreign and
domestic jurisdiction as may be necessary or, in the opinion of Administrative
Agent, desirable to perfect the security interests purported to be created by
the Pledge Agreement Supplement,

 

(C)           copies of Requests for Information or Copies (Form UCC-11 or
equivalent reports), listing all effective financing statements or similar
notices that name Company or its Subsidiaries (by its actual name or any trade
name, fictitious name or similar name), or any division or other operating unit
thereof, as debtor and that are filed in the jurisdiction referred to in said
clause (B) above, together with copies of such other financing statements (none
of which shall cover the Collateral except to the extent evidencing Permitted
Liens or for which Administrative Agent shall have received termination
statements (Form UCC-3 or such other termination statements as shall be required
by local law) for filing),

 

(D)          evidence of the completion of all other recordings and filings of,
or with respect to, the Pledge Agreement Supplement with any foreign or domestic
Governmental Authorities and all other actions as may be necessary or, in the
reasonable opinion of Administrative Agent, desirable to perfect the security
interests intended to be created by the Pledge Agreement Supplement, and

 

(E)           evidence that all other actions necessary, or in the reasonable
opinion of Administrative Agent, desirable to perfect the security interests
purported to be taken by the Pledge Agreement Supplement have been taken;

 


(F)    OPINION OF COUNSEL.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL TO COMPANY AND THE
U.S. CAN CREDIT PARTIES, AN OPINION ADDRESSED TO ADMINISTRATIVE AGENT AND EACH
OF THE LENDERS AND DATED THE FIRST AMENDMENT EFFECTIVE DATE, WHICH SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND WHICH
SHALL COVER THE MATTERS SET FORTH IN EXHIBIT 4.1(F) ATTACHED HERETO AND SUCH
OTHER MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED HEREIN AS ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT;


 


(G)   SECRETARY’S CERTIFICATE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM
COMPANY AND EACH U.S. CAN CREDIT PARTY, A CERTIFICATE, DATED THE FIRST AMENDMENT
EFFECTIVE DATE, SIGNED BY THE SECRETARY OR ANY ASSISTANT SECRETARY (OR, IF NO
SECRETARY OR ASSISTANT SECRETARY EXISTS, A RESPONSIBLE OFFICER), OF SUCH CREDIT
PARTY, IN THE FORM OF EXHIBIT 4.1(G) ATTACHED HERETO WITH APPROPRIATE
INSERTIONS, AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF EACH SUCH
CREDIT PARTY EXECUTING ANY LOAN DOCUMENT (IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO

 

8

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT) AND ANY CERTIFICATE OR OTHER DOCUMENT OR INSTRUMENT TO BE
DELIVERED PURSUANT HERETO OR THERETO BY OR ON BEHALF OF SUCH CREDIT PARTY,
TOGETHER WITH EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY OR ASSISTANT
SECRETARY (OR, IF NO SECRETARY OR ASSISTANT SECRETARY EXISTS, SUCH RESPONSIBLE
OFFICER), AND CERTIFYING AS TRUE AND CORRECT, ATTACHED COPIES OF THE CERTIFICATE
OF INCORPORATION, CERTIFICATE OF AMALGAMATION OR OTHER EQUIVALENT DOCUMENT
(CERTIFIED AS OF RECENT DATE BY THE SECRETARY OF STATE OR OTHER COMPARABLE
AUTHORITY WHERE CUSTOMARY IN SUCH JURISDICTION) AND BY-LAWS (OR OTHER
ORGANIZATIONAL DOCUMENTS) OF SUCH CREDIT PARTY AND THE RESOLUTIONS OF SUCH
CREDIT PARTY AND, TO THE EXTENT REQUIRED, OF THE EQUITY HOLDERS OF SUCH CREDIT
PARTY, REFERRED TO IN SUCH CERTIFICATE AND ALL OF THE FOREGOING (INCLUDING EACH
SUCH CERTIFICATE OF INCORPORATION, CERTIFICATE OF AMALGAMATION OR OTHER
EQUIVALENT DOCUMENT AND BY-LAWS (OR OTHER ORGANIZATIONAL DOCUMENTS)) SHALL BE
REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT;


 


(H)   GOOD STANDING.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A GOOD STANDING
CERTIFICATE OR CERTIFICATE OF STATUS OR COMPARABLE CERTIFICATE OF COMPANY, AND
EACH U.S. CAN CREDIT PARTY FROM THE SECRETARY OF STATE OF ITS STATE OR PROVINCE
OF ORGANIZATION OR SUCH EQUIVALENT DOCUMENT ISSUED BY ANY FOREIGN GOVERNMENTAL
AUTHORITY IF APPLICABLE AND TO THE EXTENT CUSTOMARY IN SUCH FOREIGN
JURISDICTION;


 


(I)    ADVERSE CHANGE.  ON THE FIRST AMENDMENT EFFECTIVE DATE, BOTH BEFORE AND
AFTER GIVING EFFECT TO THE FIRST AMENDMENT TRANSACTION, THERE SHALL BE NO FACTS,
EVENTS OR CIRCUMSTANCES THEN EXISTING AND NOTHING SHALL HAVE OCCURRED WHICH
SHALL HAVE COME TO THE ATTENTION OF ANY OF THE LENDERS WHICH (I) MATERIALLY
ADVERSELY AFFECTS THE BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF COMPANY AND
ITS SUBSIDIARIES TAKEN AS A WHOLE SINCE DECEMBER 31, 2005 OR (II) CONSTITUTES A
COMPANY MATERIAL ADVERSE EFFECT (AS DEFINED IN THE U.S. CAN MERGER AGREEMENT);


 


(J)    APPROVALS.  ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND
MATERIAL THIRD PARTY APPROVALS AND/OR CONSENTS IN CONNECTION WITH THE FIRST
AMENDMENT TRANSACTION AND THE TRANSACTIONS CONTEMPLATED BY THE DOCUMENTS SHALL
HAVE BEEN OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS
SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY
WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE
CONSUMMATION OF ALL OR ANY PART OF THE FIRST AMENDMENT TRANSACTION OR THIS
AMENDMENT.  ADDITIONALLY, THERE SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION
OR OTHER RESTRAINT ISSUED OR FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR
OTHER RESTRAINT PENDING OR NOTIFIED PROHIBITING OR IMPOSING MATERIAL ADVERSE
CONDITIONS UPON ALL OR ANY PART OF THE FIRST AMENDMENT TRANSACTION OR THE MAKING
OF THE TERM D LOANS;


 


(K)   LITIGATION.  NO ACTION, SUIT OR PROCEEDING (INCLUDING, WITHOUT LIMITATION,
ANY INQUIRY OR INVESTIGATION) BY ANY ENTITY (PRIVATE OR GOVERNMENTAL) SHALL BE
PENDING OR, TO THE BEST KNOWLEDGE OF BORROWERS, THREATENED AGAINST COMPANY OR
ANY OF ITS SUBSIDIARIES OR WITH RESPECT TO THE CREDIT AGREEMENT, OR ANY
DOCUMENTATION EXECUTED IN CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED
THEREBY (INCLUDING, WITHOUT LIMITATION, THIS AMENDMENT), OR THE OBLIGATIONS
BEING REFINANCED IN CONNECTION WITH THE CONSUMMATION OF THE FIRST AMENDMENT
TRANSACTION OR WHICH ADMINISTRATIVE AGENT SHALL DETERMINE WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND NO INJUNCTION OR OTHER
RESTRAINING ORDER SHALL REMAIN EFFECTIVE OR A HEARING THEREFOR REMAIN PENDING OR
NOTICED WITH RESPECT TO THE CREDIT AGREEMENT, OR ANY DOCUMENTATION EXECUTED IN
CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED THEREBY

 

9

--------------------------------------------------------------------------------


 


(INCLUDING, WITHOUT LIMITATION, THIS AMENDMENT), THE EFFECT OF WHICH WOULD
REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(L)    FEES.  COMPANY SHALL HAVE PAID (I) THE AMENDMENT FEE (AS DEFINED IN
SECTION 5) TO ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE CONSENTING LENDERS
(AS DEFINED IN SECTION 5), (II) TO ADMINISTRATIVE AGENT AND THE LENDERS ALL
REASONABLE COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES
AND EXPENSES OF WINSTON & STRAWN LLP AND THE REASONABLE COSTS, FEES AND EXPENSES
REFERRED TO IN SECTION 6(A)) PAYABLE TO ADMINISTRATIVE AGENT OR ANY OTHER
COLLATERAL AGENT OR TRUSTEE ACTING FOR THE BENEFIT OF THE LENDERS, AS THE CASE
MAY BE, AND THE LENDERS TO THE EXTENT THEN DUE AND (III) ALL FEES DUE AND
PAYABLE PURSUANT TO THE FEE LETTER DATED FEBRUARY 14, 2006 AMONG COMPANY,
ADMINISTRATIVE AGENT, THE JOINT LEAD ARRANGERS FOR THE TERM D LOANS AND JPMORGAN
CHASE BANK, NA;


 


(M)  EVIDENCE OF INSURANCE.  ON THE FIRST AMENDMENT EFFECTIVE DATE,
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE COMPLYING WITH
THE REQUIREMENTS OF SECTION 7.9 OF THE CREDIT AGREEMENT FOR THE BUSINESS AND
PROPERTIES OF THE U.S. CAN CREDIT PARTIES AND ANY OF THEIR SUBSIDIARIES THAT ARE
MATERIAL SUBSIDIARIES.


 


(N)   TRANSACTION DOCUMENTS, ETC. 


 

(I)            CONSUMMATION OF FIRST AMENDMENT TRANSACTIONS, ETC.  THE STRUCTURE
AND ALL TERMS OF, AND THE DOCUMENTATION FOR, EACH COMPONENT OF THE FIRST
AMENDMENT TRANSACTION SHALL BE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT,
IT BEING UNDERSTOOD AND AGREED THAT THE TERMS OF THE U.S. CAN MERGER AGREEMENT
ARE ACCEPTABLE.  ALL CONDITIONS PRECEDENT TO THE CONSUMMATION OF THE FIRST
AMENDMENT TRANSACTION AS SET FORTH IN THE DOCUMENTATION RELATING TO EACH
COMPONENT THEREOF SHALL HAVE BEEN SATISFIED IN ALL MATERIAL RESPECTS, AND NOT
WAIVED EXCEPT WITH THE CONSENT (WHICH WILL NOT BE UNREASONABLY WITHHELD) OF
ADMINISTRATIVE AGENT.  CONCURRENTLY WITH THE INCURRENCE OF THE TERM D LOANS,
COMPANY SHALL HAVE USED THE PROCEEDS FROM SUCH LOANS AND, IF DESIRED BY COMPANY,
SENIOR UNSECURED NOTES OF COMPANY OR ITS SUBSIDIARIES (TO THE EXTENT PERMITTED
BY THE CREDIT AGREEMENT) TO CONSUMMATE THE FIRST AMENDMENT TRANSACTIONS IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH THE DOCUMENTATION THEREFOR AND ALL
APPLICABLE LAWS.

 

(II)           CONSUMMATION OF DEBT TENDER OFFER.  COMPANY SHALL HAVE PURCHASED
NOT LESS THAN A MAJORITY OF THE OUTSTANDING PRINCIPAL AMOUNT OF (1) THOSE
CERTAIN 10-7/8% SENIOR SECURED NOTES DUE 2010, ISSUED BY UNITED STATES CAN
COMPANY PURSUANT TO THAT CERTAIN INDENTURE DATED AS OF JULY 22, 2003 BETWEEN
U.S. CAN, UNITED STATES CAN COMPANY, USC MAY VERPACKUNGEN HOLDING INC. AND WELLS
FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, AS TRUSTEE (THE “SECURED INDENTURE”)
AND (2) THOSE CERTAIN 12-3/8% SENIOR SUBORDINATED NOTES DUE OCTOBER 1, 2010
ISSUED BY UNITED STATES CAN COMPANY PURSUANT TO THAT CERTAIN INDENTURE DATED
OCTOBER 4, 2000 AMONG U.S. CAN, UNITED STATES CAN COMPANY AND WELLS FARGO BANK
MINNESOTA, NATIONAL ASSOCIATION, AS TRUSTEE (THE “SUBORDINATED INDENTURE”), IN
EACH CASE, PURSUANT TO THE OFFER TO PURCHASE AND CONSENT SOLICITATION DATED
FEBRUARY 16, 2006 (THE “DEBT TENDER OFFER” AND TOGETHER WITH THE OTHER

 

10

--------------------------------------------------------------------------------


 

DOCUMENTS REFERENCED THEREIN, THE “DEBT TENDER DOCUMENTS”) AT THE PRICES SET
FORTH IN THE DEBT TENDER OFFER DOCUMENTS, AS SUCH DEBT TENDER OFFER DOCUMENTS
MAY BE AMENDED IN A MANNER REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, AND
THE SECURED INDENTURE AND THE SUBORDINATED INDENTURE SHALL EACH HAVE BEEN
AMENDED IN A MANNER CONSISTENT WITH THE FORMS OF THE SUPPLEMENTAL INDENTURES
THERETO INCLUDED IN THE DEBT TENDER OFFER DOCUMENTS, AND ALL CONDITIONS
PRECEDENT TO THE EFFECTIVENESS OF SUCH SUPPLEMENTAL INDENTURES SHALL HAVE BEEN
SATISFIED OR WAIVED WITH THE CONSENT OF ADMINISTRATIVE AGENT.

 

(III)          TERMINATION OF EXISTING U.S. CAN CREDIT AGREEMENT.  ON OR PRIOR
TO THE FIRST AMENDMENT EFFECTIVE DATE, THE TOTAL COMMITMENTS UNDER THE CREDIT
AGREEMENT AMONG U.S. CAN, UNITED STATES CAN COMPANY, THE FINANCIAL INSTITUTIONS
PARTY THERETO AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT
DATED AS OF JUNE 21, 2004 (AS AMENDED, THE “EXISTING U.S. CAN CREDIT AGREEMENT”)
SHALL HAVE BEEN TERMINATED, ALL LOANS THEREUNDER SHALL HAVE BEEN REPAID IN FULL,
TOGETHER WITH INTEREST THEREON, ALL LETTERS OF CREDIT, IF ANY, ISSUED THEREUNDER
SHALL HAVE BEEN TERMINATED OR DEEMED TO BE LETTERS OF CREDIT UNDER THE CREDIT
AGREEMENT PURSUANT TO SECTION 2.10(J) THEREOF (AS AMENDED HEREBY) AND ALL OTHER
AMOUNTS OWING PURSUANT TO SUCH AGREEMENTS SHALL HAVE BEEN REPAID IN FULL AND
SUCH AGREEMENT SHALL HAVE BEEN TERMINATED ON TERMS AND CONDITIONS REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT.  THE COLLATERAL AGENT THEREUNDER SHALL
HAVE RELEASED ALL SECURITY INTERESTS AND LIENS GRANTED TO SUCH COLLATERAL AGENT
ON THE ASSETS OWNED BY U.S. CAN AND ITS SUBSIDIARIES, IN A MANNER REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT.

 


(O)   SOLVENCY CERTIFICATE.  ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT, FROM THE CHIEF FINANCIAL OFFICER OR TREASURER OF
COMPANY WITH RESPECT TO THE SOLVENCY OF COMPANY, AFTER GIVING EFFECT TO THE
FIRST AMENDMENT TRANSACTION;


 


(P)   EVIDENCE THAT THE U.S. CAN ACQUISITION IS A “PERMITTED ACQUISITION”. 
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE BY THE CHIEF
FINANCIAL OFFICER OR TREASURER OF COMPANY CERTIFYING THAT, ON THE FIRST
AMENDMENT EFFECTIVE DATE, TO THE BEST OF HIS KNOWLEDGE, AFTER GIVING EFFECT TO
THE U.S. CAN ACQUISITION ON A PRO FORMA BASIS FOR THE PERIOD OF FOUR FISCAL
QUARTERS ENDING WITH THE FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE MOST
RECENTLY BEEN DELIVERED (OR WERE REQUIRED TO BE DELIVERED) UNDER SECTION 7.1 OF
THE CREDIT AGREEMENT, (1) NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
WOULD EXIST UNDER THE CREDIT AGREEMENT; AND (2) THERE IS AT LEAST $150,000,000
OF AVAILABLE LIQUIDITY AND ATTACHING PRO FORMA FINANCIAL STATEMENTS SUPPORTING
SUCH CALCULATIONS AND (II) FINANCIAL STATEMENTS OF THE BUSINESS OR PERSON TO BE
ACQUIRED, INCLUDING INCOME STATEMENTS OR STATEMENTS OF CASH FLOWS AND, IF
AVAILABLE, BALANCE SHEET STATEMENTS FOR AT LEAST THE FISCAL YEAR OR THE FOUR
FISCAL QUARTERS THEN MOST RECENTLY ENDED.


 


(Q)   NOTICE OF BORROWING.  COMPANY SHALL HAVE PROVIDED ADMINISTRATIVE AGENT
WITH A NOTICE OF BORROWING TWO (2) BUSINESS DAYS PRIOR TO THE FIRST AMENDMENT
EFFECTIVE DATE WITH RESPECT TO THE BORROWING OF TERM D LOANS ON THE FIRST
AMENDMENT EFFECTIVE DATE.


 


11

--------------------------------------------------------------------------------



 


(R)   REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL EACH BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF THE FIRST
AMENDMENT EFFECTIVE DATE AS THOUGH MADE ON AND AS OF THE FIRST AMENDMENT
EFFECTIVE DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY MADE AS OF A SPECIFIED DATE IN WHICH EVENT SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
SPECIFIED DATE).


 


(S)   NO DEFAULTS. NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING.


 


5.     AMENDMENT FEE.  IN CONSIDERATION OF THE EXECUTION OF THIS AMENDMENT BY
THE LENDERS, COMPANY HEREBY AGREES TO PAY ON THE FIRST AMENDMENT EFFECTIVE DATE
TO EACH LENDER THAT EXECUTES THIS AMENDMENT ON OR PRIOR TO  5:00 PM NEW YORK
TIME ON MARCH 17, 2006 (EACH, A “CONSENTING LENDER”), A FEE (COLLECTIVELY, THE
“AMENDMENT FEE”) IN AN AMOUNT EQUAL TO 0.05% MULTIPLIED BY THE SUM OF SUCH
LENDER’S MULTICURRENCY REVOLVING COMMITMENT PLUS SUCH LENDER’S CANADIAN
REVOLVING COMMITMENT PLUS THE OUTSTANDING EFFECTIVE AMOUNT OF TERM LOANS OWING
TO SUCH LENDER (PRIOR TO GIVING EFFECT TO THIS AMENDMENT) .


 


6.     MISCELLANEOUS. THE PARTIES HERETO HEREBY FURTHER AGREE AS FOLLOWS:


 


(A)   COSTS, EXPENSES AND TAXES.  COMPANY HEREBY AGREES TO PAY ALL REASONABLE
FEES, COSTS AND EXPENSES OF ADMINISTRATIVE AGENT INCURRED IN CONNECTION WITH THE
NEGOTIATION, PREPARATION AND EXECUTION OF THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
EXPENSES OF WINSTON & STRAWN LLP, COUNSEL TO ADMINISTRATIVE AGENT.


 


(B)   COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF
WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE
AND THE SAME AMENDMENT.


 


(C)   HEADINGS.  HEADINGS USED IN THIS AMENDMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AMENDMENT.


 


(D)   INTEGRATION.  THIS AMENDMENT AND THE CREDIT AGREEMENT (AS AMENDED HEREBY)
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


(E)   GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.


 


(F)    BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND INURE TO THE
BENEFIT OF, BORROWERS, ADMINISTRATIVE AGENT, THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO BORROWER MAY ASSIGN ITS
RIGHTS OR OBLIGATIONS HEREUNDER OR IN

 

12

--------------------------------------------------------------------------------


 


CONNECTION HEREWITH OR ANY INTEREST HEREIN (VOLUNTARILY, BY OPERATION OF LAW OR
OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS.


 


(G)   AMENDMENT; WAIVER.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT NOTHING
CONTAINED IN THIS AMENDMENT IN ANY MANNER OR RESPECT LIMITS OR TERMINATES ANY OF
THE PROVISIONS OF THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OTHER
THAN AS EXPRESSLY SET FORTH HEREIN AND FURTHER AGREE AND ACKNOWLEDGE THAT THE
CREDIT AGREEMENT (AS AMENDED HEREBY) AND EACH OF THE OTHER LOAN DOCUMENTS REMAIN
AND CONTINUE IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED. 
EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN, THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHTS,
POWER OR REMEDY OF THE LENDERS OR ADMINISTRATIVE AGENT UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.  NO DELAY ON THE PART OF ANY
LENDER OR ADMINISTRATIVE AGENT IN EXERCISING ANY OF THEIR RESPECTIVE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES UNDER THE CREDIT AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR PARTIAL OR SINGLE EXERCISE THEREOF, SHALL CONSTITUTE A WAIVER
THEREOF.  ON AND AFTER THE FIRST AMENDMENT EFFECTIVE DATE EACH REFERENCE IN THE
CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN” OR WORDS
OF LIKE IMPORT, AND EACH REFERENCE TO THE CREDIT AGREEMENT IN THE LOAN DOCUMENTS
AND ALL OTHER DOCUMENTS DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT SHALL
MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.  COMPANY AND
EUROPEAN HOLDCO ACKNOWLEDGE AND AGREE THAT THIS AMENDMENT CONSTITUTES A “LOAN
DOCUMENT” FOR PURPOSES OF THE CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION,
SECTION 10.1 OF THE CREDIT AGREEMENT.  NONE OF THE TERMS AND CONDITIONS OF THIS
AMENDMENT MAY BE CHANGED, WAIVED, MODIFIED OR VARIED IN ANY MANNER, WHATSOEVER,
EXCEPT IN ACCORDANCE WITH SECTION 12.1 OF THE CREDIT AGREEMENT.


 


 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

 

 

BALL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

 

Title: Vice President and General Counsel

 

 

 

 

 

 

 

 

BALL EUROPEAN HOLDINGS, S.AR.L.

 

 

 

 

 

 

 

 

By:

/s/ Gérard Becquer

 

 

Name: Gérard Becquer

 

 

Title: Manager

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, in

 

 

its individual capacity and as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Susan LeFevre

 

 

 

Name: Susan LeFevre

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

/s/ Omayra Laucella

 

 

 

Name: Omayra Laucella

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CANADA BRANCH

 

 

 

 

 

By:

/s/ Robert Johnston

 

 

Name: Robert Johnston

 

Title: Vice President

 

 

 

 

 

By:

/s/ Paul Jurist

 

 

Name: Paul Jurist

 

Title: Managing Director and Principal Officer

 

--------------------------------------------------------------------------------


 

 

[Name of Lending Institution]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.2(a)(6)

 

FORM OF

TERM D NOTE

 

New York, New York

                                         ,                     

 

FOR VALUE RECEIVED, the undersigned, Ball Corporation, an Indiana corporation
(“Borrower”), hereby unconditionally promises to pay to the order of
                                       (the “Lender”) at the office of Deutsche
Bank AG New York Branch located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey  07302, in Dollars and in immediately available funds on the Term D Loan
Maturity Date (as defined in the Credit Agreement referred to below) the
principal sum of                          (                    ) or, if less,
the then unpaid principal amount of all Term D Loans (as defined in the Credit
Agreement) made by the Lender to Borrower pursuant to Section 2.1(d) of the
Credit Agreement referred to below, payable at such times and in such amounts as
are specified in the Credit Agreement.  Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the applicable interest rate per annum determined as
provided in, and payable as specified in, Articles III and IV of the Credit
Agreement.

 

This Note is one of the Term D Notes referred to in the Credit Agreement dated
as of October 13, 2005 among Borrower, Ball European Holdings, S.ar.l., a
corporation organized under the laws of Luxembourg (“European Holdco”), Ball
Packaging Products Canada Corp., a company organized under the laws of the
Province of Nova Scotia, each Other Subsidiary Borrower (as defined in the
Credit Agreement (as hereinafter defined)), the financial institutions from time
to time party thereto, The Bank of Nova Scotia, as Canadian administrative agent
and Deutsche Bank AG New York Branch, as administrative agent (in such capacity,
“Administrative Agent”), and is entitled to the benefits thereof and of the
other Loan Documents (as defined in the Credit Agreement (as hereinafter
defined)), as amended by the First Amendment to Credit Agreement, dated as of
March      , 2006 (the “First Amendment”) among Borrower, European Holdco, the
financial institutions party thereto as lenders and Administrative Agent (such
agreement, as so amended by the First Amendment, and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  As provided in the Credit Agreement, this Note is subject to
optional and mandatory prepayment prior to the Term D Loan Maturity Date, in
whole or in part.  Terms defined in the Credit Agreement are used herein with
their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW
AND CONFLICTS OF LAWS RULES.

 

 

BALL CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(b)

 

CERTIFICATE OF OFFICER

 

I, the undersigned, the Vice President and Treasurer of Ball Corporation
(“Company”), and the Managers of Ball European Holdings, S.ar.l. (“European
Holdco”), in accordance with Section 4(b) of that certain First Amendment to
Credit Agreement dated as of May 9, 2005 (the “Agreement”) among Company,
European Holdco, the financial institutions signatory thereto as Lenders and
Deutsche Bank AG New York Branch, as Administrative Agent for the Lenders, do
hereby certify on behalf of Company and European Holdco, as applicable, the
following:

 

1.                                       The representations and warranties set
forth in Section 3 of the Agreement are true and correct in all material
respects as of the date hereof except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representations and warranties were true and correct in all material respects as
of such specified date;

 

2.                                       No Event of Default or Unmatured Event
of Default has occurred and is continuing after giving effect to the Agreement;
and

 

3.                                       The conditions of Section 4 of the
Agreement have been fully satisfied.

 

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings set forth in the Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered on
behalf of Company and European Holdco, as applicable, this Certificate of
Officer on this 27 day of March, 2006.

 

 

BALL CORPORATION

BALL EUROPEAN HOLDINGS, S.AR.L.

 

 

 

 

By:

/s/ Charles E. Baker

 

By:

/s/ Gérard Becquer

 

 

 

Name: Charles E. Baker

Name: Gérard Becquer

 

 

Title: Vice President and General Counsel

Title: Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(c)

 

REAFFIRMATION AGREEMENT

 

Each of the undersigned acknowledges receipt of a copy of the First Amendment to
Credit Agreement (the “Amendment”; capitalized terms used herein shall, unless
otherwise defined herein, have the meanings provided in or incorporated by
reference into the Amendment) dated as of March       , 2006, by and among Ball
Corporation (“Company”), Ball European Holdings, S.ar.l. (“European Holdco”),
the financial institutions signatory thereto as Lenders and Deutsche Bank AG New
York Branch, as Administrative Agent for the Lenders, consents to such Amendment
and each of the transactions referenced in the Amendment and hereby reaffirms
its obligations under any Guaranty to which it is a party, including its
guaranty of obligations in respect of the Loans.

 

Dated as of March      , 2006.

 

 

BALL AEROSPACE & TECHNOLOGIES CORP.

 

BALL METAL BEVERAGE CONTAINER CORP.

 

BALL METAL FOOD CONTAINER CORP.

 

BALL PACKAGING CORP.

 

BALL PLASTIC CONTAINER CORP.

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

BALL ASIA SERVICES LIMITED

 

BALL GLASS CONTAINER CORPORATION

 

BALL HOLDINGS CORP.

 

BG HOLDINGS I, INC.

 

BG HOLDINGS II, INC.

 

BALL TECHNOLOGY SERVICES CORPORATION

 

EFRATOM HOLDING, INC.

 

LATAS DE ALUMINIO BALL, INC.

 

BALL METAL PACKAGING SALES CORP.

 

BALL DELAWARE HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Scott C. Morrison

 

 

Name: Scott C. Morrison

 

Title: Vice President

 

 

 

 

 

BALL METAL FOOD CONTAINER, LLC

 

 

 

By:

/s/ Scott C. Morrison

 

 

Name: Scott C. Morrison

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

BALL PAN-EUROPEAN HOLDINGS, INC.

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

Title: Assistant Secretary

 

 

 

 

 

METAL PACKAGING INTERNATIONAL, INC.

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(e)(1)

 

ADDITION OF NEW GUARANTORS TO SUBSIDIARY GUARANTY

 

ADDITION OF NEW GUARANTORS TO SUBSIDIARY GUARANTY (this “Instrument”), dated as
of March 27, 2006, amending that certain Subsidiary Guaranty, dated as of
October 13, 2005 (as so amended by this Instrument and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), by the Guarantors (the “Guarantors”) party thereto in favor of the
Creditors.

 

Reference is made to the Credit Agreement, dated as of October 13, 2005, among
Ball Corporation, an Indiana corporation (“Company”), Ball European Holdings,
S.ar.l., a corporation organized under the laws of Luxembourg (“European
Holdco”), Ball Packaging Products Canada Corp., a company organized under the
laws of the Province of Nova Scotia, each Other Subsidiary Borrower (as defined
therein), the financial institutions from time to time party thereto, including
Deutsche Bank AG New York Branch, in their capacities as lenders thereunder
(collectively, the “Lenders,” and each individually, a “Lender”), The Bank of
Nova Scotia, as Canadian administrative agent and Deutsche Bank AG New York
Branch, as administrative agent (“Administrative Agent”) for the Lenders,
providing for the making of Loans and the issuance of, and participation in,
Letters of Credit as contemplated therein, as amended by the First Amendment to
Credit Agreement, dated as of March      , 2006 (the “First Amendment”), among
Company, European Holdco, the financial institutions party thereto as lenders
and Administrative Agent (as used herein, the term “Credit Agreement” means the
Credit Agreement described above in this paragraph, as amended by the First
Amendment and as the same may be further amended, modified, extended, renewed,
replaced, restated or supplemented from time to time, and including any
agreement extending the maturity of, or restructuring all or any portion of the
Indebtedness under such agreement or any successor agreements).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Interest Rate Protection or Other Hedging Agreements.  Pursuant to
Section 25 of the Agreement, each of the undersigned is required to enter into
the Agreement as a Guarantor.  Section 25 of the Agreement provides that
additional parties may become Guarantors under the Agreement by execution and
delivery of an instrument substantially in the form of this Instrument.  Each of
the undersigned (each, a “New Party”) is executing this Instrument in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Agreement in order to induce the Lenders to extend and continue the extension of
credit pursuant to the Credit Agreement.

 

Accordingly, each New Party agrees as follows:

 

SECTION 1.    In accordance with the Agreement, each New Party by its signature
below becomes a party to the Agreement as of the date hereof with the same force
and effect as if originally named therein as a party and each New Party hereby
(a) agrees to all the terms and warrants that the representations and warranties
made by it as a party thereunder are true and

 

--------------------------------------------------------------------------------


 

correct in all material respects on and as of the date hereof.  Each reference
to a “Guarantor” in the Agreement shall be deemed to include each New Party. 
The Agreement is hereby incorporated herein by reference.

 

SECTION 2.    Each New Party represents and warrants to the Agent and the
Creditors that this Instrument has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

SECTION 3.    This Instrument may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Instrument shall become effective when the
Agent shall have received a counterpart of this Instrument that bears the
signature of each New Party.

 

SECTION 4.    Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.

 

SECTION 5.   THIS INSTRUMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES.

 

SECTION 6.    All communications and notices hereunder shall be in writing and
given as provided in the Agreement.  All communications and notices hereunder to
each New Party shall be given to it at the address set forth in Section 19 of
the Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Party has duly executed this Addition of New
Guarantors to Subsidiary Guaranty as of the day and year first above written.

 

 

BALL AEROSOL AND SPECIALTY

 

CONTAINER CORPORATION

 

 

 

UNITED STATES CAN COMPANY

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(e)(2)

 

ADDITION OF NEW PLEDGORS TO PLEDGE AGREEMENT

 

ADDITION OF NEW PLEDGORS TO PLEDGE AGREEMENT (this “Instrument”), dated as of
March 27, 2006, amending that certain United States Pledge Agreement dated as of
October 13, 2005 (as so amended by this Instrument and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”) by and among the Pledgors (the “Pledgors”) party thereto and
Deutsche Bank AG New York Branch, in its capacity as Collateral Agent for the
Secured Creditors (in such capacity, the “Pledgee”).

 

Reference is made to the Credit Agreement, dated as of October 13, 2005, among
Ball Corporation, an Indiana corporation (“Company”), Ball European Holdings,
S.ar.l., a corporation organized under the laws of Luxembourg (“European
Holdco”), Ball Packaging Products Canada Corp., a company organized under the
laws of the Province of Nova Scotia, each Other Subsidiary Borrower (as defined
therein), the financial institutions from time to time party thereto, including
Deutsche Bank AG New York Branch, in their capacities as lenders thereunder
(collectively, the “Lenders,” and each individually, a “Lender”), The Bank of
Nova Scotia, as Canadian administrative agent and Deutsche Bank AG New York
Branch, as administrative agent (“Administrative Agent”) for the Lenders, as
amended by the First Amendment to Credit Agreement, dated as of March      ,
2006 (the “First Amendment”), among Company, European Holdco, the financial
institutions party thereto as lenders and Administrative Agent (such agreement,
as amended by the First Amendment, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Pledgors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Interest Rate Protection or Other Hedging Agreements.  Pursuant to
Section 23 of the Agreement, each of the undersigned is required to enter into
the Agreement as a Pledgor.  Section 23 of the Agreement provides that
additional parties may become Pledgors under the Agreement by execution and
delivery of an instrument in the form of this Instrument.  Each of the
undersigned (each, a “New Party”) is executing this Instrument in accordance
with the requirements of the Credit Agreement to become a Pledgor under the
Agreement in order to induce the Lenders to extend and continue the extension of
credit pursuant to the Credit Agreement.

 

Accordingly, each New Party agrees as follows:

 

SECTION 1.    In accordance with the Agreement, each New Party by its signature
below becomes a party to the Agreement as of the date hereof with the same force
and effect as if originally named therein as a party and each New Party hereby
(a) agrees to all the terms and warrants that the representations and warranties
made by it as a party thereunder are true and correct in all material respects
on and as of the date hereof.  Each reference to a “Pledgor” in the Agreement
shall be deemed to include each New Party.  The Agreement is hereby incorporated
herein by reference.

 

--------------------------------------------------------------------------------


 

SECTION 2.    Each New Party hereby confirms the grant to Pledgee set forth in
the Agreement of, and, does hereby grant to the Pledgee, a security interest in
all of each of the New Party’s right, title and interest in and to all
Collateral to secure the Obligations, in each case, whether now owned or
hereafter acquired.  Each New Party represents and warrants that the attached
Supplement to Annex A accurately and completely sets forth all additional
information required pursuant to the Agreement and hereby agrees that such
Supplement shall constitute part of the Annex A to the Agreement.

 

SECTION 3.    Each New Party represents and warrants to the Pledgee and the
Secured Creditors that this Instrument has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

SECTION 4.    This Instrument shall become effective when the Pledgee shall have
received a counterpart of this Instrument that bears the signatures of each New
Party.

 

SECTION 5.    Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.

 

SECTION 6.   THIS INSTRUMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES.

 

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in the Agreement.  All communications and notices hereunder to
each New Party shall be given to it at the address set forth in Section 19 of
the Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Party has duly executed this Addition of New
Pledgors to Pledge Agreement as of the day and year first above written.

 

 

BALL AEROSOL AND SPECIALTY

 

CONTAINER CORPORATION

 

 

 

UNITED STATES CAN COMPANY

 

 

 

By:

/s/ Charles E. Baker

 

 

Name: Charles E. Baker

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

SUPPLEMENT TO ANNEX A

 

TO PLEDGE AGREEMENT

 

Pledged Securities

 

Name of
Pledgor

 

Name of Issuer

 

Type of Shares

 

Number
of Shares

 

Share
Certificate   Number

 

Percentage of
Outstanding
Shares of
Capital Stock

 

Ball Aerosol and Specialty Container Corporation

 

United States Can Company

 

Common

 

1,000

 

8

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.1(f)

 

Skadden Opinion

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.1(g)

 

Secretary’s Certificate

 

--------------------------------------------------------------------------------